                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION


CAROLYN SUMMERS, individually and by and                      )
through her Next Friend, Carol Samson, and                    )
CAROL SAMSON, the Personal Representative of the              )
Estate of Carl Lee DeBrodie,                                  )
                                                              )
                         Plaintiffs,                          )
                                                              )
       vs.                                                    ) Case No. 2:18-CV-04044-MDH
                                                              )
SECOND CHANCE HOMES, LLC, et al.,                             ) FILED UNDER SEAL
                                                              )
                         Defendants.                          )


              JUDGMENT APPROVING WRONGFUL DEATH SETTLEMENT

       Now on this 11th day of November, 2018, comes on for hearing Plaintiffs’ Application for

Approval of Wrongful Death Settlement. Plaintiffs appear by counsel and in person, and

Defendants appear by counsel. Mary Martin appears in person and by counsel. Bryan Martin

appears by counsel. Trial by jury is waived by all parties. The Court, having heard evidence and

testimony as to the merit of said claim in open court, and being fully advised in the premises, finds

as follows:

       1.      Plaintiff, Carolyn Summers, is the sole surviving parent of decedent, Carl Lee

DeBrodie. Carl DeBrodie is not survived by any spouse or children. Plaintiff, Carol Samson, is the

personal representative of the Estate of Carl Lee DeBrodie. Carolyn Summers has designated Carol

Samson to exercise her durable power of attorney and has also designated Carol Samson to be her

Next Friend in this matter.

       2.      There are no other individuals eligible to make a claim for the death of Carl Lee

DeBrodie as defined in § 537.080(1), RSMo, other than the Plaintiff listed above.

                                                 1

         Case 2:18-cv-04044-MDH Document 177 Filed 12/05/18 Page 1 of 8
       3.      Bryan and Mary Martin (“the Martins”) received notice of the settlement approval

hearing pursuant to RSMo §537.095, and Mary Martin appears by counsel and in person. Bryan

Martin appears by counsel. The Martins sought to intervene in this matter, claiming to belong to

the Class I beneficiaries eligible to make a claim under § 537.080(1), RSMo. This Court found

that the Martins’ claim is not recognized under Missouri law, and that the Martins had no right to

intervene or participate in this wrongful death claim, and did not belong in the class of beneficiaries

under § 537.080(1), RSMo. See Order, dated July 30, 2018. (Doc. 127).

       4.      This Court finds that Plaintiff Carolyn Summers as Next Friend and pursuant to her

authority under the durable power of attorney of Carolyn Summers is authorized, pursuant to

RSMo §537.095, to pursue and attempt to compromise on behalf of Carolyn Summers the claim

for the alleged wrongful death of Carl DeBrodie on behalf of the entire class of persons permitted

to recover therefor.

       5.      The Court finds that entry of this Judgment is in the best interest of justice and in

the best interests of the class of beneficiaries entitled to recover for the alleged wrongful death of

Carl DeBrodie under RSMo §537.080

       6.      On or about October 30, 2016, Carl DeBrodie died, allegedly as a result of certain

negligent acts and omissions by the Defendants, and an alleged failure to provide emergency life-

saving measures or medical services in Fulton, Callaway County, Missouri.

       7.      Carl DeBrodie’s death is alleged to have been concealed from Plaintiff and the

public until his body was ultimately found on or about April 24, 2017.

       8.      During the period of June 2016 to February 2017, Defendant Second Chance

Homes of Fulton, LLC, Defendant Rachel Rowden, Defendant Sherry Paulo, Defendant Anthony




                                                  2

         Case 2:18-cv-04044-MDH Document 177 Filed 12/05/18 Page 2 of 8
Flores, Sr., and Defendant Melissa Delap were insured by Berkshire Hathaway Specialty Insurance

Company (“Berkshire”), which has disputed the applicable coverage and limits in this matter.

       9.      During the period of February 2017 until at least the time Carl DeBrodie’s body

was discovered, Defendant Second Chance Homes of Fulton, LLC, Defendant Rachel Rowden,

Defendant Sherry Paulo, Defendant Anthony Flores, Sr., and Defendant Melissa Delap were

insured by Selective Insurance Company of South Carolina (“Selective”), which has disputed the

applicable coverage and limits in this matter.

       10.     Plaintiff, individually and on behalf of all individuals as defined in § 537.080(1),

RSMo, has negotiated with representatives of Defendant Second Chance Homes of Fulton, LLC,

Defendant Rachel Rowden, Defendant Sherry Paulo, Defendant Anthony Flores, Sr., and

Defendant Melissa Delap to settle in full compromise, settlement, and release on behalf of all

individuals having the right to pursue the wrongful death claim at issue, based upon the alleged

acts and omissions of Defendant Second Chance Homes of Fulton, LLC, Defendant Rachel

Rowden, Defendant Sherry Paulo, Defendant Anthony Flores, Sr., and Defendant Melissa Delap

with respect to the wrongful death claim.

       11.     A copy of the Settlement Agreement and Release between Plaintiff, Defendant

Second Chance Homes of Fulton, LLC, Defendant Rachel Rowden, Defendant Sherry Paulo,

Defendant Anthony Flores, Sr., and Defendant Melissa Delap, including the terms thereof and

associated distribution has been reviewed by the Court, and the Court expressly approves thereof.

A copy of the Settlement Agreement and Release is attached to this Order as Exhibit 1 under seal.

       12.     During the aforementioned time periods, Defendant Callaway County Public

Administrator’s Office and Defendant Callaway County Special Services were insured by the




                                                 3

        Case 2:18-cv-04044-MDH Document 177 Filed 12/05/18 Page 3 of 8
Missouri Public Entity Risk Management Fund (“MOPERM”), who has disputed the applicable

coverage and limits in this matter, and has raised several issues of immunity.

       13.     Plaintiff, individually and on behalf of all individuals as defined in § 537.080(1),

RSMo, has negotiated with representatives of Defendant Callaway County Special Services to

settle in full compromise, settlement, and release on behalf of all individuals having the right to

pursue the wrongful death claim at issue, based upon the alleged acts and omissions of Defendant

Callaway County Special Services with respect to the wrongful death claim.

       14.     A copy of the Settlement and Release of All Claims between Plaintiffs, Defendant

Callaway County Public Administrator’s Office and Defendant Callaway County Special Services

including the terms thereof and associated distribution has been reviewed by the Court, and the

Court expressly approves thereof. A copy of the Settlement and Release of All Claims is attached

to this Order as Exhibit 2 under seal.

       15.     As part of the settlement, Defendants Callaway County Public Administrator’s

Office’s and Callaway County Special Services’ carrier, MOPERM, have agreed to purchase a

structured settlement annuity on behalf of Plaintiff Carolyn Summers, payable to the Carolyn

Summers Family Trust dated November 2, 2018, through New York Life Insurance Company in

an amount described in aforementioned Settlement and Release of All Claims. The purchase shall

be by way of a qualified assignment in accordance with Section 130 of the Internal Revenue Code.

In addition, Defendants Second Chance Homes of Fulton, LLC, Rachel Rowden, Sherry Paulo,

Anthony Flores, Sr., and Melissa Delap’s carrier, Berkshire, have agreed to purchase a structured

settlement annuity on behalf of Plaintiff Carolyn Summers, payable to the Carolyn Summers

Family Trust dated November 2, 2018, through New York Life Insurance Company in an amount




                                                4

         Case 2:18-cv-04044-MDH Document 177 Filed 12/05/18 Page 4 of 8
described in aforementioned Settlement Agreement and Release. The purchase shall be by way of

a qualified assignment in accordance with Section 130 of the Internal Revenue Code.

       16.     Such settlement is in the best interest of the parties, and in the best interests of the

class of persons entitled to recover for the alleged wrongful death of Carl DeBrodie, and is fair,

equitable, and adequate, and such agreement is expressly approved by the Court.

       17.     As representative of the class of individuals set forth herein, Carol Samson, acting

on behalf of Carolyn Summers, has retained the services of Carson & Coil, P.C., and has entered

into a contingent fee contract for attorney’s fees in this matter. The Court has reviewed the fees,

which amount to one-third (1/3) of the total recovery, and expenses (totaling $3,340.84) associated

with said representation and finds that the attorney’s fees calculated on the basis of the cost of the

annuities described, plus other amounts paid in the settlement and expenses are fair, reasonable,

necessary, and not disproportionate to the recovery obtained.

       18.     The Court has been advised of Plaintiff Carol Samson’s intention to use a portion

of the proceeds to fund a 501(c) not-for-profit corporation to provide for the needs of the

decedent’s sister and potential others in need of support. The Court neither approves nor

disapproves of that plan, but reminds the Next Friend of her obligation to act consistent with her

duties pursuant to the durable power of attorney after considering the best interests, needs, and

wishes of Carolyn Summers.

       19.     Plaintiff Carol Samson is hereby authorized and ordered to execute all necessary

Releases in representing Carolyn Summers, sole member of the class of persons entitled to recover

for the alleged wrongful death of Carl DeBrodie, thereby releasing all claims which Plaintiff or

any other member of the class have or may have against these Defendants.




                                                  5

         Case 2:18-cv-04044-MDH Document 177 Filed 12/05/18 Page 5 of 8
       20.     Upon receipt of the payments approved herein, all claims of Plaintiff Carolyn

Summers and any member of the class of persons entitled to recover for the alleged wrongful death

of Carl DeBrodie against these Defendants shall be deemed discharged and released, including the

release of any entity to the extent its liability is based upon any acts of any of the released parties

herein and including the release of any party entitled to indemnity by any of the other parties

released herein.

       21.     Upon receipt of the payments approved herein, all claims arising out of violations

of the civil rights of Carl Lee DeBrodie or Plaintiffs’ claims for Rights of Sepulcher arising out of

the death of Carl Lee DeBrodie against these Defendants shall be deemed discharged and released

to the extent their liability is based upon any acts of any of the released parties herein and including

the release of any party entitled to indemnity by any Defendants released by the parties herein.

       NOW THEREFORE, the Court being fully advised in the premises, it is hereby

ORDERED, ADJUDGED, AND DECREED as follows:

       A.      The Court does hereby approve said settlement as described above and with respect

to Defendant Second Chance Homes of Fulton, LLC, Defendant Rachel Rowden, Defendant

Sherry Paulo, Defendant Anthony Flores, Sr., and Defendant Melissa Delap, and does hereby

authorize and order Plaintiffs to enter into and sign the Settlement Agreement and Release with

respect to those Defendants, a copy of which to be filed separately under seal.

       B.      Defendants Second Chance Homes of Fulton, LLC, Rachel Rowden, Sherry Paulo,

Anthony Flores, Sr., and Melissa Delap’s carrier, Berkshire, shall purchase a structured settlement

annuity on behalf of Plaintiff Carolyn Summers, payable to the Carolyn Summers Family Trust

dated November 2, 2018, through New York Life Insurance Company in an amount described in




                                                   6

         Case 2:18-cv-04044-MDH Document 177 Filed 12/05/18 Page 6 of 8
aforementioned Settlement Agreement and Release. The purchase shall be by way of a qualified

assignment in accordance with Section 130 of the Internal Revenue Code.

           C.   The Court does hereby approve said settlement as described above and with respect

to Defendant Callaway County Public Administrator’s Office and Defendant Callaway County

Special Services, and does hereby authorize and order Plaintiffs to enter into and sign the

Settlement and Release of All Claims with respect to those Defendants, a copy of which is to be

filed separately under seal. Defendants Callaway County Public Administrator’s Office’s and

Callaway County Special Services’ carrier, MOPERM, shall purchase a structured settlement

annuity on behalf of Plaintiff Carolyn Summers, payable to the Carolyn Summers Family Trust

dated November 2, 2018, through New York Life Insurance Company in an amount shown in the

Settlement and Release of All Claims between those parties. The purchase shall be by way of a

qualified assignment in accordance with Section 130 of the Internal Revenue Code. The terms of

this purchase shall be further described in the Settlement and Release of All Claims between those

parties.

           D.   Plaintiff Carol Samson, on behalf of Carolyn Summers, shall file with the Court a

Memorandum of Receipt acknowledging receipt of the settled sums and report to this Court

payment of fees and expenses as provided in this judgment and as shown in the separately filed

Settlement Proceeds and Distribution document that has been reviewed and approved by this

Court.

           E.   Plaintiff Carol Samson shall satisfy all other liens, to the extent such liens may

exist, arising out of the death of Carl Lee DeBrodie.




                                                 7

            Case 2:18-cv-04044-MDH Document 177 Filed 12/05/18 Page 7 of 8
       F.      Plaintiff Carol Samson shall pay attorney’s fees and expenses to the law firm of

Carson & Coil as described in paragraph 17, which are expressly approved by the Court, from

settlement proceeds as approved in this judgment

       G.      Proceeds of the settlement as detailed in the Settlement Agreement and Release

(Ex. 1) and Settlement and Release of All Claims (Ex. 2), filed under seal, after payment of

attorney’s fees, expenses and the costs of the structured settlement, shall be paid to Carol Samson

as Next Friend of Carolyn Summers for the use and benefit of Carolyn Summers and used in a way

consistent with her authority and duty as provided in the durable power of attorney.

       H.      Each party to bear its own costs in this action.

       I.      Upon completion of the tasks herein outlined, Carol Samson will be released from

her obligations as Next Friend of Carolyn Summers for purposes of this litigation

       IT IS SO ORDERED.




DATED:         December 5, 2018

                                              ________/s/Douglas Harpool________________
                                              M. Douglas Harpool
                                              United States District Judge




                                                 8

        Case 2:18-cv-04044-MDH Document 177 Filed 12/05/18 Page 8 of 8
